DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 02/25/2021.  Claims 1-13, 16-20 are pending in the application. As such, Claims 1-13, 16-20 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 02/25/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-13, 16-20 have been examined.  

Response to Arguments 
4.      Applicant’s amendments and remarks with respect to Claim 10 have been fully considered.  In response to the amendments of Claim 10, the previous rejections under statutory type double patenting are respectfully reconsidered and withdrawn. 
Further, Applicant’s amendments and remarks with respect to Claims 1-19 have been fully considered. In response to the Approved T.D. filed on 02/26/2021, the previous rejections under nonstatutory obviousness-type double patenting are respectfully reconsidered and withdrawn. 


Allowable Subject Matter
5.	The following is an Examiner’s Statement of Reasons for Allowance:
[AltContent: textbox ((Wang et al., Fig. 1))]Claims 1-13, 16-20 are allowable over the prior art of record for at least the following rationale. Wang et al., (Wang, Y., Stanton, D., Zhang, Y., Skerry-Ryan, R. J., Battenberg, E., Shor, J., ... & Saurous, R. A. (2018). Style tokens: Unsupervised style modeling, control and transfer in end-to-end speech synthesis. arXiv preprint arXiv:1803.09017.), hereinafter referred to as WANG.

    PNG
    media_image1.png
    497
    1184
    media_image1.png
    Greyscale
At best, WANG evidences an architecture and method for modeling style in end-to-end TTS (Text-to-Speech) systems where said architecture 
discloses, see e.g., Reference Encoder receiving input audio sequence, a Style token layer with a first Attention module having a similarity measure between the reference embedding and each token in a bank of randomly initialized embeddings called global style tokens, GSTs, or token embeddings, a Style embedding module, Encoder states receiving input text sequences and in connection with a second Attention module and Decoder (Tacotron), (WANG §§ 2, 3, 7, Figs. 1, 7, 8).  Notwithstanding, WANG’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 10, and 20. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

    PNG
    media_image2.png
    471
    431
    media_image2.png
    Greyscale
Lorenzo-Trueba et al., (Lorenzo-Trueba, J., Henter, G. E., Takaki, S., Yamagishi, J., Morino, Y., & Ochiai, Y. (2018). Investigating different representations for modeling and controlling multiple emotions in DNN-based speech synthesis. Speech Communication, 99, 135-143. (Year: 2018)), hereinafter referred to as LORENZO-TRUEBA, discloses, see e.g., a “…Network architecture: Both the one-hot vector and perception vector approaches were trained using the same LSTM RNN-based architecture implemented within the CURRENNT toolkit…two feed-forward layers and two bi-directional RNN LSTM layers with the layer size as (512, 512, 256, 256)…output layer was a linear transformation layer. The activation function was sigmoid…,” with a “…modified the confusion matrix with a number of α values obtained from the variance of the confusion matrices of the mini-batches of the training (See e.g., LORENZO-TRUEBA §§ 4, 7, 8, Figs. 1, 2). 
Please, see additional references in form PTO-892 for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656